Citation Nr: 1829277	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  13-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent prior to June 10, 2010, and in excess of 20 percent thereafter, for osteoarthritis of the back.


REPRESENTATION

Veteran represented by:	Alexandra Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.  In a July 2015 correspondence, the Veteran's representative requested the Veteran be scheduled for a hearing on this matter.  However, the Veteran has already been afforded a Board hearing for his claim for osteoarthritis of the back and is not entitled to a second hearing on this issue.  38 C.F.R. § 20.700(a).

In April 2015, this matter was remanded to the agency of original jurisdiction (AOJ) for further development.  Specifically, the AOJ was instructed to obtain outstanding Social Security Administration documents and VA treatment records.  In addition, the Veteran was to be scheduled for an examination to determine the current severity of his service-connected osteoarthritis of the back.  The Board finds that the requested documents have been obtained and associated with the claims file.  The Veteran was scheduled for and completed a VA back conditions examination in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  Prior to June 8, 2015, the Veteran's osteoarthritis manifests, at worst, with flexion of 90 degrees, extension of 20 degrees, and combined range of motion of 190 degrees, with pain on movement.

2.  As of June 2015, the Veteran's osteoarthritis manifests, at worst, with flexion of 80 degrees, extension to 10 degrees, a combined range of motion of 130 degrees, with pain on movement, and guarding, severe enough to cause abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1. Prior to June 8, 2015, the criteria for a disability evaluation in excess of 10 percent for osteoarthritis of the back have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

 2. As of June 8, 2015, the criteria for a disability evaluation in excess of 20 percent for osteoarthritis of the back have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Disability Evaluation in Excess of 10 Percent Prior to June 8, 2015

The Veteran was awarded service connection and assigned a noncompensable disability evaluation for a back injury in a June 1983 rating decision.  In June 2010, the Veteran filed a claim for increased disability evaluation for his service-connected back injury.  In an October 2012 rating decision, the Veteran's service-connected back injury was recharacterized as osteoarthritis of the back, and the Veteran was assigned a 10 percent disability evaluation.  

The Veteran's osteoarthritis of the back (osteoarthritis) was evaluated under Diagnostic Code 5003-5237.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that arthritis under Diagnostic Code 5003 is the service-connected disability and that lumbosacral or cervical strain under Diagnostic Code 5237 is the residual disability.

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula).  In relevant part, under the rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1.   The probative evidence of record does not indicate other neurological abnormalities.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  There is no medical or lay evidence of record indicating the Veteran has ever Intervertebral Disc Syndrome  or incapacitating episodes due to his back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.

Prior to June 8, 2015, the record addresses the Veteran's osteoarthritis in August 2010 and October 2012 VA back conditions examinations. 

During the August 2010 examination the Veteran demonstrated forward flexion of 90 degrees, extension of 20 degrees, left lateral flexion of 20 degrees, right lateral flexion of 20 degrees, left rotation of 20 degrees and right rotation of 20 degrees. The Veteran's full range of motion was 190 degrees. After repetitive testing the Veteran did not demonstrate any increased limitation in flexion, extension, rotation, or combined range of motion. The examiner noted there was no pain on movement, no objective evidence of pain following repetitive motion, and no additional functional limitation caused by fatigability, weakness, lack of endurance, or incoordination. 

The Veteran's October 2012 VA back conditions examination produced similar results.  The Veteran demonstrated forward flexion of 90 degrees (with objective evidence of painful motion at 85 degrees), extension of 30 degree (no evidence of painful motion), left lateral flexion of 20 degrees (no evidence of painful motion), right lateral flexion of 30 degrees (no evidence of painful motion), left rotation of 30 degrees (no evidence of painful motion) and right rotation of 30 degrees (no evidence of painful motion). The Veteran's full range of motion was 240 degrees.  The Veteran's ranges of motion measurements were unchanged after repetitive use testing.  The VA examiner did note that the Veteran did experience some additional pain on movement after repetitive use testing.

At examination, the Veteran did not display symptoms of radiculopathy, other neurological abnormalities, intervertebral disc syndrome, or any muscle spasms or guarding. 

In light of the above discussed examinations, the Board finds the Veteran's osteoarthritis of the back is most accurately represented by the criteria for a 10 percent disability evaluation.  During the October 2010 examination, the Veteran did demonstrate a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A disability evaluation in excess of 10 percent is not warranted because the probative evidence of record does not establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
The Board acknowledges the Veteran's testimony that his osteoarthritis is more severe than evaluated and manifests in increasing pain, spasms, and functional limitation.  The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the Veteran's testimony nor medical evidence demonstrates that the criteria for a disability evaluation in excess of 10 percent have been met.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the Veteran's osteoarthritis, prior to June 8, 2015, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

Disability Evaluation in Excess of 10 Percent Prior to June 8, 2015

In a June 2015 rating decision, the Veteran's disability evaluation for osteoarthritis was raised from 10 percent to 20 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record addresses the Veteran's osteoarthritis in a June 2015 VA back conditions examination.  At examination, the Veteran demonstrated forward flexion of 80 degrees, extension of 10 degree, left lateral flexion of 10 degrees, right lateral flexion of 15 degrees, left rotation of 15 degrees and right rotation of 15 degrees. The Veteran's full range of motion was 130 degrees.  The Veteran's ranges of motion measurements were unchanged after repetitive use testing.  The VA examiner did note that there was objective evidence of pain on motion, but that pain did not cause additional loss of function or range of motion.  The VA examiner further noted there was no pain on movement, no objective evidence of pain following repetitive motion, and no additional functional limitation caused by fatigability, weakness, lack of endurance, or incoordination. 

The Veteran did have evidence of guarding resulting in an abnormal gait or abnormal spinal contour.  

There were no signs or symptoms of muscle atrophy, radiculopathy, other neurological abnormalities, ankylosis, or any muscle spasms.

The Board finds that the probative evidence of record indicates that the Veteran's osteoarthritis is most accurately represented by the criteria for a 20 percent disability evaluation.  The record does establish the Veteran has guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. 4.71a, Diagnostic Code 5237.  A disability evaluation in excess of 20 percent is not warranted because the record does not establish forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.

The Board acknowledges that the Veteran's VA treatment records and SSA records do note complaints of and treatment for osteoarthritis.  However, these records do not address the specific rating criteria necessary to determine severity.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the Veteran's osteoarthritis, as of June 8, 2015, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 10 percent prior to June 10, 2010, and in excess of 20 percent thereafter, for osteoarthritis of the back is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


